Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-12, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190268815 A1 to ZHU et al.
Regarding Claims 1 and 16, Zhu discloses A communication method performed during a process in which an access network device serving a terminal is handed over from a source access network device to a target access network device, the communication method comprising (Fig.2, para 0040; the Examiner notes Zhu also discloses a processor and transmitter as required by Claim 16 in Fig. 13): 
determining, by a user plane function network element, to bicast downlink packets to the source access network device and the target access network device (para 0067 -- UPF sends/ bi-casts same PDUs to source and target access node); and 
sending, by the user plane function network element, first information to the source access network device, wherein the first information is used to indicate that the user plane function network element bicasts the downlink packets to the source access network device and the target access network device (para 0065, 0067 -- same PDCP SN sent by UPF to target and source base station). 
The Examiner notes that as currently written, “wherein the first information is used to indicate that the user plane function network element bicasts the downlink packets to the source access network device and the target access network device” does not appear to carry patentable weight. The Examiner will not give patentable weight to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate.  In re Lowry, 32 F.3d 1579, 1582-1583 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336,1339 (Fed. Cir. 2004) (nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious).  “Claim limitations directed to printed matter are not entitled to patentable weight unless the printed matter is functionally related to the substrate on which the printed matter is applied.” Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1031 (Fed. Cir. 2018) (emphasis added). This printed matter doctrine is not strictly limited to “printed” materials. Mallinckrodt, 890 F.3d at 1032. More specifically, “a claim limitation is directed to printed matter ‘if it claims the content of information.'” Mallinckrodt, 890 F.3d at 1032 (quoting In re Distefano, 808 F.3d 845, 848 (Fed. Cir. 2015)). Although this clause has been addressed with prior art, it is only to evidence the breadth of knowledge in the art, and not as a tacit agreement that the recitations further limit the claimed invention. The examiner suggests amending the claims to positively recite the above limitations if the Applicant would like for them to carry patentable weight.
Regarding Claims 2 and 17, Zhu discloses the communication method according to claim 1. Zhu further discloses wherein the sending, by the user plane function network element, the first information to the source access network device comprises: 
bicasting, by the user plane function network element, the downlink packets to the source access network device and the target access network device, wherein the downlink packets bicast by the user plane function network element to the source access network device comprise the first information (para 0065, 0067 -- UPF sends same PDCP SN sent to target and source base station).
Regarding Claims 3 and 18, Zhu discloses the communication method according to claim 2.  Zhu further discloses wherein a quantity N of the first downlink packets bicast by the user plane function network element to the source access network device all carry the first information, and N is a positive integer (para 0065 -- PDU (packet data unit) carries first information (SN); para 0068 -- UPF sends downlink PDUs with same SN and payload).  
Regarding Claims 4 and 19, Zhu discloses the communication method according to claim 1. Zhu further discloses wherein the communication method further comprises: bicasting, by the user plane function network element, the downlink packets to the Page 2 of 6US Continuation Application of PCT/CN2019/092754Preliminary Amendmentsource access network device and the target access network device after sending the first information (para 0067 -- UPF sends PDUs after sending same SN to both source and target). 
Regarding Claim 8, Zhu discloses A communication method performed during a process in which an access network device serving a terminal is handed over from a source access network device to a target access network device (Fig.2, para 0040), the communication method comprising: 
receiving, by the source access network device, first information from a user plane function network element, wherein the first information is used to indicate that the user plane function network element bicasts downlink packets to the source access network device and the target access network device  (para 0065, 0067 -- same PDCP SN (first information) sent by UPF to target and source base station; The Examiner notes that this wherein clause appears to contain printed matter and is not entitled to patentable weight, although the Examiner has addressed the clause in the rejection); and 
triggering, by the source access network device, an air interface handover after sending a data packet received before the first information to the terminal (para 0068 -- source base station sends RRC reconfiguration message to UE, bi-casting begins after this reconfiguration message to UE).  
Regarding Claim 9, Zhu discloses the communication method according to claim 8. Zhu further discloses wherein the triggering, by the source access network device, the air interface handover comprises: sending, by the source access network device, a handover command message to the terminal; or stopping, by the source access network device, sending downlink data to the terminal (para 0068 -- source base station sends RRC reconfiguration message to UE, bi-casting begins after this reconfiguration message to UE).  
Regarding Claim 10, Zhu discloses the communication method according to claim 5, wherein the receiving, by the source access network device, the first information from a user plane function network element comprises: receiving, by the source access network device, the downlink packets bicast by the user plane function network element to the source access network device and the target access network device, wherein the downlink packets bicast by the user plane function network element to the source access network device comprise the first information (para 0065, 0067 -- same PDCP SN sent by UPF to target and source base station) (see Examiner note under claim 1 regarding printed matter, which is also applicable here).  
Regarding Claim 11, Zhu discloses the communication method according to claim 10. Zhu further discloses wherein the first N downlink packets bicast by the user plane function network element to the source access network device all carry the first information, and N is a positive integer (para 0065 -- PDU (packet data unit) carries first information (SN); para 0068 -- UPF sends downlink PDUs with same SN and payload).  
Regarding Claim 12, Zhu discloses the communication method according to claim 5. Zhu further discloses wherein the communication method further comprises: receiving, by the source access network device after receiving the first information, the downlink packets bicast by the user plane function network element to the source access network device and the target access network device (para 0067 -- UPF sends PDUs after sending same SN to both source and target).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu.
Regarding Claim 13, Zhu discloses the communication method according to claim 5. Zhu further discloses wherein the communication method further comprises: starting, by the source access network device, to detect whether the first information is received, after a switch preparation procedure (para 0065 -- PDU (packet data unit) carries first information (SN); para 0068 -- UPF sends downlink PDUs with same SN and payload).  Although this embodiment of Zhu does not specifically disclose after receiving a handover command from an access and mobility management function network element, or after sending a handover required message to the access and mobility management function network element, in another embodiment, Zhu discloses the source base station triggering the handover (para 0100 -- source base station can initiate procedure to bicast).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the first embodiment of Zhu to include the source base station triggering the handover because such limitations are notoriously well known in the art and one of a limited number of components that might trigger a handover in the network and would therefore have been obvious to try.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA NAVAR/Primary Examiner, Art Unit 2643